UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7216


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY L. MASSEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:03-cr-00029-MOC-1)


Submitted: June 9, 2021                                             Decided: July 6, 2021


Before GREGORY, Chief Judge, NIEMEYER, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Timothy L. Massey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy L. Massey filed a motion in the district court seeking compassionate

release because Massey’s mother’s health issues prevented her from continuing in her role

as caregiver for Massey’s teenage son. The district court denied the motion and Massey

appealed. For the reasons that follow, we vacate the district court’s order and remand for

further proceedings.

       A district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, § 603(b)(1), 132 Stat. 5194,

5239 (“First Step Act”), if “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s ruling on a motion

for compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326,

329 (4th Cir. 2021). A district court abuses its discretion when it “act[s] arbitrarily or

irrationally,” “fail[s] to consider judicially recognized factors constraining its exercise of

discretion, “relie[s] on erroneous factual or legal premises,” or “commit[s] an error of law.”

United States v. High, 997 F.3d 181, 187 (4th Cir. 2021) (internal quotation marks omitted).

       A district court’s decision concerning whether to reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) generally entails three considerations. See High, 997 F.3d at 185-

86; Kibble, 992 F.3d at 329-32. First, the court determines whether “‘extraordinary and

compelling reasons’” support a sentence reduction. High, 997 F.3d at 185 (quoting

§ 3582(c)(1)(A)(i)). Second, the court considers whether granting a sentence reduction is

“‘consistent with applicable policy statements issued by the [United States] Sentencing



                                              2
Commission.’” * Id. at 185-86 (quoting § 3582(c)(1)(A)). Third, in deciding whether to

exercise its discretion to grant a sentence reduction, the court considers any applicable 18

U.S.C. § 3553(a) sentencing factors. Id. at 186.

         The district court did not have the benefit of our decisions in Kibble and High when

it denied Massey’s motion in 2019. The district court did not address whether Massey had

stated any extraordinary and compelling reasons for compassionate release, nor did the

court consider the § 3553(a) factors, address Massey’s arguments—except to express

sympathy for his situation—or explain why the facts Massey presented did not justify a

sentence reduction. Accordingly, we are unable to meaningfully review the district court’s

order.

         We therefore vacate the district court’s order and remand for further proceedings.

We express no view on the merits of Massey’s motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




         Although U.S. Sentencing Guidelines Manual § 1B1.13, p.s., applies to
         *

compassionate release motions filed by the BOP, it “‘remains helpful guidance even when
motions are filed by defendants.’” High, 2021 WL 1823289, at *3 (quoting United States
v. McCoy, 981 F.3d 271, 282 n.7 (4th Cir. 2020)).

                                              3